Jim Johnson, Associate Justice. This appeal is a sequel to the case of Mills v. Patton, 233 Ark. 755, 346 S. W. 2d 689. After the decision of this Court in that case, appellee herein, as plaintiff in the trial court, filed his complaint against appellant as defendant alleging that he, the appellee, was alderman from Ward 3 of the City of Clarksville, a city of the first class, and that appellant, as an usurper, was in possession of, and holding the office without legal right thereto. Upon a trial, the trial court made and entered its judgment ousting appellant from the office and reinstating appellee therein. From that judgment comes this appeal. Notwithstanding the excellent briefs which were filed and the interesting arguments advanced by both the appellant and appellee in this case, the record is clear that the term of office over which the controversy arose expired on December 31, 1961. Therefore, the questions presented for our consideration are moot. This being true, and since the questions raised are not of such practical importance to the public as to come under the rule laid down in Cain v. CarlLee, 171 Ark. 155, 283 S. W. 365, we have no choice but to follow our well settled rule that: “It is the duty of this Court to decide actual controversies by a judgment which can be carried into effect and not to give opinions upon abstract propositions or to declare principles of law which cannot affect the matter in issue in the case at bar.” Kays v. Boyd, 145 Ark. 303, 224 S. W. 617. Appeal dismissed.